Chase, Ch. J.
If the court of appeals had been applied to for that purpose, they would have assessed additional damages for the interest which had accrued from the time of the recovery of the judgment in the county court, to the day when they affirmed the judgment on the appeal from the general court. But it appears that the judgment of the general court was affirmed with costs only. Nonpayment of this judgf meat is a breach of the condition of the appeal bond, and is only covered by the penalty. The court are of opinion, that the plaintiff in this case can only recover in this action interest from the day when the court of appeals affirmed the judgment of the general court. See 2 T. 11. 58.